Order entered July 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01188-CV

               HENRY S. MILLER COMMERCIAL COMPANY, Appellant

                                              V.

                NEWSON, TERRY & NEWSOM, LLP, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-1306

                                          ORDER
       We GRANT the parties’ July 28, 2015 joint motion to file their respective reply briefs.

The parties shall file their reply briefs by AUGUST 24, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE